REVERSE and RENDER in part; AFFIRM in part; and Opinion Filed
December 7, 2022




                                   S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-21-00938-CV

      IN THE INTEREST OF T.E.H., C.R.H., AND J.C.H., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-17378

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      This is an appeal from a final decree of divorce in a suit affecting the parent–

child relationship. In four issues, Husband challenges the award of attorney’s fees

to Wife, the restrictions placed on the use of certain property awarded to Husband,

the terms of the possession order, and certain evidentiary rulings. We reverse the

portion of the trial court’s final decree of divorce restricting the use of the 2015

Volkswagen Passat that was awarded to Husband and affirm the remainder of the

decree. Because all issues are settled in law, we issue this memorandum opinion.

TEX. R. APP. P. 47.4.
                                            BACKGROUND

        Husband and Wife married on May 4, 2002. Three children, T.E.H., C.R.H.,

and J.C.H.,1 were born to the marriage. The instant divorce proceeding began on

September 3, 2019, with Wife filing her original petition for divorce and request for

temporary orders seeking expanded possession of the couple’s children. Husband

filed a counter-petition and request for temporary orders seeking equal possession

of the children. A previous divorce proceeding involving the couple had been

dismissed after Husband and Wife reconciled.

        On October 21, 2019, an associate judge conducted a temporary orders

hearing. Each side was given one hour to present their case with respect to

possession of the children and support. Both parties called witnesses. Following

the hearing, the associate judge issued his report ordering that the children be

interviewed by Dallas County Family Court Services.                              The children were

interviewed on October 29, 2019. With respect to their preferences for residency

and visitation, all of the children expressed the desire to have equal time with each

parent on a week-to-week basis. The children also indicated they wanted to stay

together wherever they reside.

        On November 12, 2019, the associate judge issued his report indicating

Husband would have standard possession of the children per sections 153.311



    1
     At the time of trial in early 2021, T.E.H. was 17 years old, about to turn 18, C.R.H. was 15 years old,
about to turn 16, and J.C.H. was 12 years old, about to turn 13.
                                                   –2–
through 153.317 of the family code2 and would be required to pay child support of

$2,528 per month. Husband requested a de novo appeal. Thereafter, Wife filed a

motion for enforcement asserting Husband failed to follow the temporary order,

specifically that he diverted his November 15, 2019 paycheck from the joint account,

paid a car insurance premium from the joint account, and failed to timely pay his

December 1, 2019 child support obligation.

        Prior to the hearing on Husband’s de novo appeal, the parties entered into a

Rule 11 agreement stipulating that they would have a 50/50 possession and access

schedule, alternating weeks of possession. On February 3, 2020, the associate judge

signed Agreed Temporary Orders, including the agreement for equal possession of

and access to the children and containing a provision that both Husband’s and Wife’s

possession of and access to T.E.H. should be afforded flexibility. Subsequently,

Husband abandoned his de novo appeal, and Wife abandoned her motion for

enforcement.

        On March 2, 2020, the trial court entered a Family Services Court Order

requiring a social study for conservatorship and possession. On June 30, 2020, the

parties stipulated to 50/50 possession and access to be included in the final decree

of divorce, leaving open the issue of flexibility with respect to T.E.H., and, the




    2
         Standard possession generally provides for possession on the first, third and fifth weekends,
beginning at 6 p.m. Friday and ending at 6 p.m. Sunday, and Thursdays during the regular school term from
6 p.m. to 8 p.m. TEX. FAM. CODE § 153.312(a).
                                                  –3–
following day, the trial court vacated its March 2, 2020 order regarding a social

study.

         On February 3, 2021, the trial court conducted a one day bench trial via Zoom.

The witnesses at trial were Husband, Wife, Wife’s therapist, Husband’s therapist, a

residential appraiser, and both parties’ attorneys, who testified on the issue of

attorney’s fees.

         At trial, the evidence established Husband is an attorney and Wife is a court

reporter. They purchased a home shortly after they married and raised their children

there. Wife’s appraiser opined that the home had a fair market value of $550,000;

Husband believed the value to be $595,000.           The parties presented evidence

concerning other assets they owned and their financial obligations. The trial court

heard extensive testimony concerning the discord and conflict between Husband and

Wife, about Husband’s strained relationship with T.E.H., and that the couple and

their children were receiving counseling for various issues. Numerous email and

text communications between Husband and Wife were introduced into evidence,

and, with respect to same, Husband acknowledged his tone was not perfect in some

of those communications.

         Wife’s attorney testified Wife had incurred $86,681.55 in attorney’s fees and

of that amount Wife had paid $64,684.05, leaving a balance of approximately

$22,000. Wife’s attorney testified that several things happened in this case requiring

Wife “to incur additional attorney’s fees, and almost all these things can be laid at

                                          –4–
the feet of [Husband].” More particularly, Wife’s counsel asserted Husband refused

to leave the marital residence and refused to pay child support, causing Wife to incur

fees and expenses in preparing for and attending the temporary orders hearing. In

addition, Wife’s attorney testified Husband filed an unnecessary and frivolous de

novo appeal and failed to follow the associate judge’s ruling leading to a motion to

enforce, causing Wife to incur an additional $6,597 in fees. She indicated Husband

sent unnecessary and frivolous discovery requests to Wife and overly broad

subpoenas to Wife’s parents with respect to a potential inheritance.

      Husband’s attorney testified Husband had incurred attorney’s fees in the

amount of $106,712 through the date of trial. Husband’s attorney indicated she

believed fees in this case were escalated somewhat by factors beyond Husband’s

control and, in some cases, caused by Wife. As to actions of Wife that Husband

claimed escalated his fees, his attorney testified she took unreasonable positions in

response to his discovery requests relating to her expected inheritance. In addition,

Husband’s attorney stated she believed fees were escalated by the uncertainty about

the possession schedule the parties could agree to, especially with respect to a

“flexibility clause.”

      On April 7, 2021, the trial court issued its memorandum ruling appointing

Husband and Wife joint managing conservators, setting forth Husband’s support

obligation, awarding attorney’s fees against Husband and in favor of Wife in the

amount of $22,297.50, indicating the parties would continue as co-owners of the

                                         –5–
marital residence with Wife having the exclusive right to use same and that the home

would be sold when the youngest child turns 18 with the net proceeds from the sale

to be divided equally, dividing Husband’s Singer & Levick 401(k) between the

parties, and dividing all remaining property as listed in Husband’s proposed property

division.

         On August 21, 2021, the trial court signed the Final Decree of Divorce

appointing Husband and Wife joint managing conservators of the children, ordering,

in part, that both Husband’s and Wife’s possession of and access to T.E.H., and to

the other children upon each child reaching the age of sixteen and beginning to drive,

shall be afforded flexibility consider the child’s schedule and wishes. Husband

requested findings of fact and conclusions of law. Husband did not propose same.

Wife proposed findings of fact and conclusions of law.3

                                             DISCUSSION

    I.      Attorney’s Fee Award

         In his first issue, Husband challenges the trial court’s award of attorney’s fees

to Wife. We review a trial court’s award of attorney’s fees for abuse of discretion. In

re K.M.B., 606 S.W.3d 889, 900 (Tex. App.—Dallas 2020, no pet.). A trial court

abuses its discretion when it acts in an arbitrary or unreasonable manner or without




    3
      Contrary to Husband’s assertion on appeal, in making its findings of fact and conclusions of law, the
trial court did not wholly adopt Wife’s proposed findings and conclusions. Specific findings will be
discussed when relevant to the issues presented.
                                                   –6–
reference to any guiding principles. In re A.B.P., 291 S.W.3d 91, 95 (Tex. App.—

Dallas 2009, no pet.).

       The trial court has broad discretion in deciding whether to award attorney’s

fees and in determining the amount of the fees to be awarded in divorce cases. In re

Marriage of C.A.S., 405 S.W.3d 373, 386 (Tex. App.—Dallas 2013, no pet.). When

a party challenges such an award and the trial court’s findings regarding same, we

must give substantial deference to the trial court’s determination of the weight and

credibility of the evidence. Slicker v. Slicker, 464 S.W.3d 850, 858 (Tex. App.—

Dallas 2015, no pet.). We do so because, in a bench trial, the trial court acts as the

fact finder and is the sole judge of the credibility of witnesses. Id.

       The record here shows both parties sought to recover attorney’s fees due to

other’s alleged escalation of the costs of litigation and not necessarily as part of the

court’s division of community property, although each generally pled for an award

of fees. At the time of trial, both parties had incurred attorney’s fees that had not yet

been paid. In its findings of fact, the trial court found “Wife owed $22,297.50 in

attorney’s fees at the time of trial,” “Wife had already paid $64,384.05 in attorney’s

fees at the time of trial,” and “Husband owed $46,511.57 in attorney’s fees at the

time of trial.” The court further noted that Wife’s attorney, when proving up her

attorney’s fees, testified:

           Husband is an attorney with a litigious nature;

           Husband entered an appearance in this case and a related action;

                                          –7–
             Husband filed pro se motions on his own behalf in this case and a
              related cause of action;

             Wife was forced to incur attorney’s fees defending frivolous motions
              filed by Husband and filing motions for enforcement when Husband
              refused to obey court orders;

             Wife was forced to incur attorney’s fees answering frivolous and
              unnecessary discovery requests such as an interrogatory over the
              disposition of a used dining room table;

             Husband’s actions and inactions added costs to this case that Wife was
              forced to needlessly incur; and

             Wife’s attorney fees incurred are fair and reasonable, usual and
              customary fees charged by family attorneys in Dallas County, TX.

The trial court found “a judgment for Wife’s attorney’s fees in the amount of

$22,297.50 should be awarded against Husband and that the judgment is fair and

equitable.”

        First, Husband contends the trial court’s findings with respect to the award of

attorney’s fees are wholly unsupported by the record. The trial court’s recitation of

Wife’s attorney’s testimony with respect to attorney’s fees, with the exception of the

statements regarding Husband appearing pro se and presenting motions,4 are fair

summaries of and inferences from her testimony. Thus, they are supported by the

record.




    4
      Husband did not appear in this case pro se until after the trial. Thus, Wife’s attorney did not testify
to this effect at trial. Nevertheless, we conclude the recitations regarding same in the findings of fact are
harmless and do not impact our conclusion with respect to the trial court’s discretion in awarding fees.
                                                    –8–
       Next, Husband contends the trial court abused its discretion in awarding Wife

attorney’s fees because it failed to consider her unreasonable positions and

misleading or false testimony that unnecessarily escalated fees in this case.5 While

Husband, as an involved party to this contentious divorce, viewed Wife and her

attorney’s action in this way, took issue with their trial strategy, and questioned the

bounds of Wife’s attorney’s advocacy, the trial court was not required to view their

conduct in the same way and was the ultimate arbitrator of the credibility of the

parties and the witnesses. Slicker, 464 S.W.3d at 858.

       Finally, Husband contends the court’s award of attorney’s fees resulted in a

disproportionate division of property with Wife effectively being awarded 54% of

the community assets.

       The division of a community estate in divorce must be just and right, having

due regard for the rights of each party and any children of the marriage. TEX. FAM.

CODE § 7.001. “Just” and “right” are broad terms. See Bradshaw v. Bradshaw, 555

S.W.3d 539, 543 (Tex. 2018). A trial court should consider many factors, including

the spouses’ capacities and the nature of the property. The court may consider (1)

the parties’ relative fault in ending the marriage, (2) the length of the marriage, (3)

the parties’ disparity in income or earning capacity, (4) the parties’ capacities and

abilities, (5) the parties’ relative needs and financial condition, (6) future business


   5
      Husband contends the record shows Wife and her attorney caused the escalated fees by taking
frivolous positions, needlessly presenting evidence on stipulated and indisputable issues, presenting
misleading testimony, and failing to make any attempt to reasonably resolve the possession issue.
                                                –9–
prospects, (7) the parties’ education and physical condition, (8) the disparity in age,

(9) the size of separate estates, and (10) the nature of the property to be divided.

Murff v. Murff, 615 S.W.2d 696, 699 (Tex. 1981). Although the marital estate need

not be divided equally, the division must be equitable. See Chafino v. Chafino, 228

S.W.3d 467, 473 (Tex. App.—El Paso, no pet.).

      Because the standards for dividing a community estate involve the exercise of

sound judgment, a trial court must be accorded much discretion in its decision. See

Murff, 615 S.W.2d at 698. A determination of whether the property division decreed

in a divorce constitutes an abuse of discretion presents a legal rather than a factual

question for appellate review. See Mann v. Mann, 607 S.W.2d 243, 244 (Tex. 1980).

      A trial court may consider reasonable attorney’s fees, along with the parties’

circumstances and needs, in effecting a just and right division of the estate. Murff,

615 S.W.2d at 699.

      [A] decree that the husband pay all of the wife’s attorney’s fees may be
      to award him less of the community estate than that awarded to the wife,
      but that alone does not condemn it. The attorney’s fee is but a factor to
      be considered by the court in making an equitable division of the estate,
      considering the conditions and needs of the parties and all the
      surrounding circumstances.

Carle v. Carle, 234 S.W.2d 1002, 1005 (Tex. 1950). Further, as in its decision to

award fees as part of the division, the trial court has broad discretion in determining

the amount. Smith v. Grayson, No. 03–10–00238–CV, 2011 WL 4924073, at *10

(Tex. App.—Austin Oct. 12, 2011, pet. dism’d) (mem. op.) (citing Murff, 615

S.W.2d at 698–99).
                                        –10–
      The trial court found the net value of the community estate was $1,589,124.97.

The court further found a disparity in earning capacity between Husband, a lawyer,

and Wife, a court reporter, and that the parties had been married for 17 years before

they separated. The court awarded Wife the marital residence but ordered her to sell

the property and to split the proceeds with Husband on or after their youngest child

reaches the age of eighteen years and, in the interim, required Wife to pay for all

maintenance and the mortgage. Wife’s payment of the mortgage will reduce the

principal balance owed, which will benefit Husband when the property is sold.

      The trial court found there was $144,111.45 in debt, including the outstanding

attorney’s fees, and $75,302.38, excluding outstanding fees. This debt does not

include mortgage payments. The court allocated $28,738.31 in debt to Wife and

$46,621.25 to Husband.      Inclusive of the attorney’s fees, the court allocated

$115,430.32 of unsecured debt to Husband.         Accordingly, Wife was awarded

approximately 54% of the net community estate, and Husband was awarded

approximately 46%.

      The trial court found Wife unnecessarily incurred fees because of Husband’s

actions justifying the shift of some of those costs to Husband. In addition, the trial

court found a disparity in income among the parties, net resources of $9,200 per

month for Husband and $5,967.77 for Wife. Income disparity and earning capacities

between the parties further justifies the trial court’s award. See Murff, 615 S.W.2d

at 699; Bradshaw, 555 S.W.3d at 543.

                                        –11–
         We conclude the trial court acted within its discretion when it assessed a

portion of Wife’s attorney’s fees against Husband. See FAM. § 6.708(c). We

overrule Husband’s first issue.

   II.      Restriction on Use of Property

         In his second issue, Husband challenges restrictions the trial court placed on

the award of a 2015 Volkswagen Passat to him. More particularly, Husband

challenges the trial court’s order “that the parties’ minor children who are licensed

to drive shall have ‘exclusive’ use and possession of the motor vehicle.” (emphasis

added). The restriction the trial court imposed essentially eviscerated its award of

the vehicle to Husband. Under these circumstances, we conclude the trial court

abused its discretion. We sustain Husband’s second issue.

   III.     Possession Order

         In his third issue, Husband challenges the trial court’s possession order. The

best interest of the child must always be the primary consideration of the court in

determining issues of conservatorship and possession. FAM. § 153.002; Niskar v.

Niskar, 136 S.W.3d 749, 755 (Tex. App.—Dallas 2004, no pet.). Courts may use

the nonexclusive list of Holley factors to determine the child’s best interest. Holley

v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The trial court has broad discretion

in determining the best interest of a child in family law matters such as custody,

visitation, and possession. Niskar, 136 S.W.3d at 753. A trial court’s determination

of the best interest of the child will only be reversed upon a determination of an

                                          –12–
abuse of discretion because a trial court is in the best situation to observe the

demeanor and personalities of the witnesses and is most acutely aware of the forces,

powers, and influences that inform the exercise of that judgment but cannot be

discerned by merely reading the record. In re N.A.S., 100 S.W.3d 670, 673 (Tex.

App.—Dallas 2003, no pet.). Under an abuse of discretion standard, legal and

factual insufficiency are not independent grounds for asserting error but are relevant

factors in assessing whether a trial court abused its discretion. Niskar, 136 S.W.3d

at 753.

      A standard possession order is presumed to be in the best interest of the child.

FAM. § 153.252. A trial court can deviate from a standard possession order, but

should consider the age, developmental status, circumstances, needs, and best

interest of the child, the circumstances of the managing conservator and of the parent

named possessory conservator, and any other relevant factor. Id. § 153.256. A trial

court may impose restrictions on a parent’s possession or access to a child. Id.

§ 153.193. Any such restriction, however, may not exceed what is necessary to

protect the best interest of the child. Id.

      The trial court deviated from the standard possession order, as stipulated by

parties, by appointing Husband and Wife joint managing conservators of the children

with equal possession. The trial court ordered the following restrictions on visitation

or possession:



                                          –13–
      that both conservators’ possession of and access to T.E.H. shall be
      afforded flexibility considering the child’s schedule and wishes, and the
      parties shall communicate directly as it relates to T.E.H.’s whereabouts
      to the extent his location is ever unknown to a conservator during that
      conservator’s period of possession. IT IS ORDERED that both
      conservators’ possession of and access to the other children, upon each
      child reaching the age of sixteen and beginning driving, shall be
      afforded flexibility considering the child’s schedule and wishes, and the
      parties shall communicate directly as it relates to each child’s
      whereabouts to the extent their location is ever unknown to a
      conservator during that conservator’s period of possession.

Husband contends the trial court impermissibly delegated its authority to fashion a

possession schedule to the children who may simply refuse to see him and contends

the provision is not specific enough to be enforced by contempt.

      As an initial matter, we note that this restriction applies to Husband and Wife

equally and that Husband had previously agreed to a similar provision in temporary

orders with respect to T.E.H. In addition, we note, that with respect to T.E.H., the

possession and access issue is moot as he is over the age of eighteen. See In re S.V.,

No. 05-19-00548-CV, 2022 WL 696815, at *1 n.1 (Tex. App.—Dallas Mar. 8, 2022,

pet. denied) (mem. op.).

      Husband asserts this Court’s decision in In re S.V. dictates a finding here that

the trial court abused in discretion in restricting access to the children. That case

concerned a clause in which the entirety of the father’s visitation was determined by

the child’s expressed desire to see his father. 599 S.W.3d 25, 36 (Tex. App.—Dallas

2017, pet. denied). More particularly, in that case the order provided:



                                        –14–
         [Father] shall have the right to possession of the child only at such times
         as are agreeable to the child or children.

         and

         [Mother’s] obligation to surrender the children to [Father] shall be
         conditioned upon the children’s expressed desire for [Father] to
         exercise any such possession period.

The order further provided that should the children express such a desire, Father

would be granted possession for three hours, on the first and third Saturdays of the

month, in a public place. The time and place of Father’s possession would be

determined by the children. The provisions in S.V. created a precursor before the

father’s visitation was allowed by the child confirming his desire to allow visitation.

It created the potential for a denial of all access. Id. at 37.

         In this case, the trial court’s order merely allows the parents to have flexibility

regarding visitation depending on the teenaged children’s schedules and wishes.

See, e.g., Terry v. Terry, No. 79078, 2020 WL 2521772, at *1 (Nev. 2020) (teenager

discretion provision is not against public policy and district court need not get

involved in weekly schedule changes that generally fall into private realm of family

life).    We reject Husband’s contention that the trial court’s possession order

significantly interferes with his possession and access of the children to the point it

denies him access and leaves him without the ability to enforce the order by

contempt. We overrule Husband’s third issue.




                                            –15–
   IV.     Evidentiary Ruling

      We review a trial court’s decision to admit or exclude evidence for abuse of

discretion. Bufkin v. Bufkin, 259 S.W.3d 343, 351 (Tex. App.—Dallas 2008, pet.

denied).

      Husband asserts the trial court erred in refusing to consider his evidence on

settlement discussions, while allowing Wife and her attorney to put on evidence of

same. To the extent Husband’s complaint concerns the admission or exclusion of

evidence concerning settlement discussions during the temporary orders hearing,

such a complaint is moot. See In re B.W.S., No. 05-20-00343-CV, 2022 WL

2712494, at *4 (Tex. App.—Dallas July 13, 2022, no pet.) (mem. op. nunc pro tunc)

(after trial court enters final order, any complaints about temporary orders hearing

are moot). To the extent Husband’s complaint concerns Wife’s attorney’s testimony

about settlement discussions in support of attorney’s fees, Husband did not object to

same and thus waived his complaint. Dolenz v. A.B., 742 S.W.2d 82, 83–84, n.2

(Tex. App.—Dallas 1987, writ denied).

      With respect to Husband’s complaint about the trial court’s ruling on Wife’s

attorney’s objection to the following question posited by his attorney to Wife “Well,

didn’t you and [Husband] have a conversation before the temporary orders hearing

where you asked him what he would pay for a 50-50 schedule?” we conclude the




                                       –16–
trial court did not abuse its discretion.6 See TEX. R. EVID. 408 (prohibited uses of

statements made during compromise negotiations). Moreover, when Husband was

asked by his attorney whether he had concerns about Wife’s proposed division of

property, Husband indicated he had concerns over their ability to pay their debts,

and then added “I told [Wife] the first week she filed, let’s try to get something

resolved so we don’t have all this – – ,” Wife’s attorney objected as nonresponsive

and the trial court sustained the objection. Clearly, Husband’s gratuitous statement

was not responsive to his attorney’s inquiry and the trial court did not err in

sustaining Wife’s objection to same. We therefore overrule Husband’s fourth issue.

                                            CONCLUSION

        We reverse the portion of the trial court’s final decree of divorce that restricts

the use of the 2015 Volkswagen Passat and render judgment removing the provision

requiring that the vehicle be used exclusively by the minor children with a driver’s

license. We otherwise affirm the decree.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE
210938F.P05




    6
      In response to Wife’s attorney objection to the extent the question concerned settlement discussions,
the court stated, “Okay. So, obviously, the Court’s position is settlement–statements that were discussions
regarding any of settlement is not admissible.”
                                                  –17–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF T.E.H.,                    On Appeal from the 254th Judicial
C.R.H., AND J.C.H., CHILDREN,                 District Court, Dallas County, Texas
                                              Trial Court Cause No. DF-19-17378.
No. 05-21-00938-CV                            Opinion delivered by Justice
                                              Schenck. Justices Reichek and
                                              Goldstein participating.

      In accordance with this Court’s opinion of this date, the Final Divorce
Decree is AFFIRMED in part and REVERSED in part. We REVERSE that
portion of the decree that restricts the use of the 2015 Volkswagen Passat that was
awarded to appellant. In all other respects, the Final Divorce Decree is
AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of December 2022.




                                       –18–